Citation Nr: 1728564	
Decision Date: 07/20/17    Archive Date: 07/27/17

DOCKET NO.  10-46 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This matter was most recently before the Board in November 2016, when it was remanded so the Veteran could be scheduled for a Board hearing via live video conference at the RO.  It was also previously before the Board in August 2015, when it was remanded for further development.

The Veteran appeared at a hearing before the undersigned in March 2017.  A transcript of the hearing is of record.

In June 2017, the Veteran submitted service connection claims for diabetes mellitus, type II, and peripheral neuropathy of the lower extremities, as well as a claim to reopen his previously denied service connection claim for the residuals of lung cancer.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

VA has a duty to ensure any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  A medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

In August 2015, the Board remanded the issues on appeal for new VA examinations because the examinations provided in June 2008 were deemed inadequate to make an informed decision on the Veteran's claims.  Specifically, the Board found the June 2008 VA audiological examination inadequate because the examiner failed to solicit any history from the Veteran regarding the date and circumstance of the onset of hearing loss and limited his rationale solely to an analysis of audiometric testing conducted at the Veteran's entrance and separation from active service.  See Hensley v Brown, 5 Vet. App. 155, 159 (1993) (holding service connection may be established even though test results at separation from service do not meet the regulatory requirements for establishing a hearing loss disability).  The Board also found the June 2008 VA psychiatric examination inadequate because the examiner did not provide a nexus opinion regarding the psychiatric disorders shown on examination and limited his opinion solely to the question of whether the Veteran has a current diagnosis for PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (indicating a claim for a psychiatric disability includes any current disorder that is reasonably encompassed by the claimant's reported symptomatology); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Unfortunately, the record still does not include adequate opinions regarding the Veteran's service connection claims.  The Board notes service connection was granted for left ear hearing loss subsequent to its August 2015 remand; however, the December 2015 VA audiological examiner determined he was unable to provide an opinion regarding right ear hearing loss without resorting speculation.  Review of the August 2015 VA audiological examination report does not provide any indication the examiner solicited any history from the Veteran regarding the date and circumstance of the onset of hearing loss and suggests the examiner again limited his rationale to an analysis of audiometric testing conducted at the Veteran's entrance and separation from active service.  Thus, there has not been substantial compliance with the Board's August 2015 remand directives, which specifically instructed the selected examiner to take and consider a complete history of the date and onset of hearing loss in the Veteran's case.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

With regard to the service connection claim for an acquired psychiatric disorder, the record indicates the Veteran was also scheduled for a VA psychiatric examination in December 2015, but the examination was not completed.  There is some indication the Veteran may have refused to participate in the examination, but the circumstances surrounding the inability to complete the examination are not entirely clear based on the minimal evidence in the claims file in this regard.  The Veteran's appearance and testimony during the March 2017 hearing before the undersigned illustrates a willingness to participate in the development of his claims.  As such, the Board finds the Veteran should be afforded another opportunity to participate in a VA psychiatric examination to obtain an opinion to help substantiate his claim.  The Veteran is advised VA examinations are not intended to develop negative evidence to deny his claims; they are provided to assist him in obtaining competent medical evidence to establish his claims.  The Veteran is further advised "[t]he duty to assist is not always a one-way street" and failure to participate in VA examinations will result in his claims being considered based on the evidence of record, which is currently insufficient to establish his claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA audiological examination with an examiner other than the audiologist who conducted the December 2015 examination.

The selected examiner must provide an opinion as to whether the Veteran's current right ear hearing loss disability is at least as likely as not (a degree of probability of 50 percent or higher) the result of acoustic trauma in service.

The examiner is advised the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.  In this regard, the examiner is asked to solicit a history from the Veteran regarding the date and circumstance of the onset of hearing loss and include this in the examination report.

The examiner should further address the level of noise exposure during service due to the Veteran's military occupational specialty as an infantryman, to include any effect it may or may not have had on his current right ear hearing loss disability.  In this context, the examiner must discuss the potential relevance of the Veteran's service-connected left ear hearing loss and tinnitus, which both have been deemed to have resulted from in-service acoustic trauma.

If it is determined a right ear hearing loss disability did not manifest during service, the examiner must discuss the likelihood that the condition is due to in-service noise exposure on a delayed or latent onset theory of causation, to include a discussion of any clinically significant threshold shift in service.

The examination report must include a complete rationale for the opinion provided.
2.  Schedule the Veteran for a new VA psychiatric examination with an examiner who has not previously examined him to obtain an opinion addressing his service connection claim for an acquired psychiatric disorder.

The selected examiner must review the claims file and answer the following questions:

a) Has the Veteran at least as likely as not (50 percent or greater probability) met the diagnostic criteria for a psychiatric disorder at any point in the appeal period (i.e., since August 2007), even if such disorder has resolved?  If it is determined the Veteran has not met the diagnostic criteria for a psychiatric disorder at any point in the appeal period, an explanation must be provided as to why the diagnoses of PTSD, major depressive disorder, and bipolar disorder reflected in treatment records during the appeal period are not valid diagnoses.

b) Is it at least as likely as not (50 percent or greater probability) that any psychiatric disorder present in the appeal period had its onset during or is otherwise related to the Veteran's service?  If PTSD is diagnosed, the examiner must identify the stressor or stressors upon which the diagnosis of PTSD is based.

The examination report must include a complete rationale for all opinions provided.

3.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

